Citation Nr: 1536116	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  15-19 274	)	DATE
	)
	)


THE ISSUES

1.  Whether the July 14, 2014 Board of Veterans' Appeals (Board) decision which denied entitlement to an effective date earlier than September 19, 2011 for the grant of service connection for hypertensive heart disease, should be reversed or revised on the basis of clear and unmistakable error (CUE).  

2.  Whether the Board's March 9 2015 decision, which denied entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder with depressed mood, to include as secondary to service-connected disability, should be reversed or revised on the basis of CUE.  

3.  Whether the Board's March 9 2015 decision, which denied entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), should be reversed or revised on the basis of CUE.  


REPRESENTATION

Moving party represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


FINDINGS OF FACT

1.  The Veteran filed a motion with the Board in March 2015 seeking the Board's review of its July 14, 2014 decision, which denied entitlement to an effective date earlier than September 19, 2011 for the grant of service connection for hypertensive heart disease, to determine whether that decision involved CUE.

2.  The Veteran filed a motion with the Board in March 2015 seeking the Board's review of its March 9, 2015 decision, which denied entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder with depressed mood, to include as secondary to service-connected disability, to determine whether that decision involved CUE.

3.  The Veteran filed a motion with the Board in March 2015 seeking the Board's review of its March 9 2015 decision, which denied entitlement to a TDIU, to determine whether that decision involved CUE.

4.  The Board received notice on May 6, 2015 that the foregoing CUE review motions have been withdrawn.


CONCLUSIONS OF LAW

1.  Such motion having been withdrawn, a motion seeking the Board's review of its July 14, 2014 decision, which denied entitlement to an effective date earlier than September 19, 2011 for the grant of service connection for hypertensive heart disease, to determine whether that decision involved CUE should be dismissed.  38 C.F.R. § 20.1404(f) (2014). 

2.  Such motion having been withdrawn, a motion seeking the Board's review of its March 9, 2015 decision, which denied entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder with depressed mood, to include as secondary to service-connected disability, to determine whether that decision involved CUE should be dismissed.  38 C.F.R. § 20.1404(f) (2014). 

3.  Such motion having been withdrawn, a motion seeking the Board's review of its March 9 2015 decision, which denied entitlement to a TDIU, to determine whether that decision involved CUE should be dismissed.  38 C.F.R. § 20.1404(f) (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Board of Veterans' Appeals Rule of Practice 1404(f) at 38 C.F.R. § 20.1404(f) (2014), permits a party to withdraw a motion to review a final Board decision to determine whether CUE exists in that decision.  Inasmuch as the motion for CUE review in this case has now been withdrawn, the motion should be dismissed, without prejudice to refiling, as provided by 38 C.F.R. § 20.1404(f).


ORDER

The March 2015 motion seeking the Board's review of its July 14, 2014 decision, which denied entitlement to an effective date earlier than September 19, 2011 for the grant of service connection for hypertensive heart disease, to determine whether that decision involved CUE is dismissed without prejudice to refiling.

The March 2015 motion seeking the Board's review of its March 9, 2015 decision, which denied entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder with depressed mood, to include as secondary to service-connected disability, to determine whether that decision involved CUE is dismissed without prejudice to refiling.

The March 2015 motion seeking the Board's review of its March 9 2015 decision, which denied entitlement to a TDIU, to determine whether that decision involved CUE is dismissed without prejudice to refiling.



                       ____________________________________________
	KELLI A. KORDICH
	Acting Veterans Law Judge, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West  2014); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to appeal an issue to the Court must first obtain a final BVA decision on that issue.")  This dismissal under 38 C.F.R. § 20.1404(f) is not a final decision of the Board.  38 C.F.R. § 20.1409(b) (2014).  This dismissal removes your motion from the Board's docket, but you may refile the motion at a later date if you wish.




